1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The proposed amendment after final rejection filed July 18, 2022 overcomes the objection set forth in section 3 of the Office action mailed May 19, 2022.
3.	The obviousness rejections set forth in the Office action mailed May 19, 2022 are maintained.  Applicant contends that the rejection rests on a theory of inherency.  See the response, page 4, fourth paragraph, third sentence.  The examiner disagrees.  The rejection is made under 35 U.S.C. 103, and no inherency argument is set forth in the rejection.  Applicant contends that the applied prior art does not establish a reasonable expectation of success for the proposed obviousness rejection.  The examiner agrees with Applicant’s argument (see page 4 of the response, last full sentence) that the specification of Konduri et al does not describe the use of SERPINS for treating EoE.  However, as the disclosure of Konduri et al is not limited to Konduri et al’s specification; and as the claims are not rejected as being anticipated by Konduri et al’s specification; the argument does not provide a basis for withdrawing the rejection.  Konduri et al does teach that serine lung protease inhibitors in general can be used to treat eosinophilic esophagitis (see claims 1 and 28), and this generic teaching supports a prima facie conclusion that individual serine lung protease inhibitors would have been expected to be useful in the treatment of eosinophilic esophagitis.  Applicant’s discussion of individual deficiencies in Kalsheker and Meade et al, relative to the claims at issue, are not convincing because the rejection is made under 35 U.S.C. 103 based upon a combination of the references.  See MPEP 2145(IV).
	Applicant’s discussion of the Sanratta et al article (Front Med. 5:25 (2019)) at page 5 of the response is noted, but does not appear to be directly relevant to the obviousness rejection.  The Sanratta et al article was published approximately 3 years after the effective filing date of the instant claims, and thus does not evidence the level of ordinary skill in the art as of the effective filing date of the claimed invention.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 22, 2016